ORDER

PER CURIAM.
Defendant Orlando Hadley filed a motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 alleging ineffective assistance of counsel. The motion court denied Hadley’s motion without an evidentiary hearing. We affirm the motion court’s denial.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, *292setting forth the reasons for this order pursuant to Rule 84.16(b).